OPINION
ONION, Judge.
The offense is Murder with Malice; the punishment, assessed by the jury at ninety-nine (99) years confinement in the Texas Department of Corrections.
*823Appellant was tried jointly with Floyd Lee Patterson in the Criminal District Court No. 4 of Dallas County, commencing on May 19, 1966.
The grounds of error raised are identical with those raised by the Appellant Patterson and passed on by this Court in Patterson v. State, Tex.Cr.App., 416 S.W.2d 816, this day decided.
The judgment is affirmed.